--------------------------------------------------------------------------------

Exhibit 10.y
 [image.jpg]
SEVERENCE AGREEMENT

 
THIS SEVERANCE AGREEMENT is made and entered into by and between MTS Systems
Corporation, a Minnesota corporation with its principal offices at 14000
Technology Drive, Eden Prairie, MN 55344 (the “Company”) and Steven G. Mahon
(the “Executive”), and shall be effective as of his Employment Date as defined
below.


WHEREAS, it is in the best interests of the Company and its stockholders to
reinforce and encourage the attention and dedication of the Executive, to his
assigned duties without distraction and to ensure the continued availability to
the Company of the Executive for the period immediately following his initial
employment.


THEREFORE, in consideration of the foregoing and other respective covenants and
agreements of the parties herein contained, the parties hereto agree as follows:
 
1.             Term of Agreement.  This Agreement shall be effective from and
after the date of hire of the Executive (the “Employment Date”), shall continue
in effect through the second anniversary of the Employment Date and immediately
thereafter, shall expire and all rights under it shall terminate and be of no
further force and effect.  Provided, however, that if a Change in Control shall
occur during the term of this Agreement, the separate Change in Control
Agreement shall thereafter be effective and supersede this Agreement.  This
Agreement shall neither impose nor confer any further rights or obligations on
the Company or the Executive on the day after the end of the term of this
Agreement.  Expiration of the term of this Agreement of itself shall not end the
employment relationship between the Company and the Executive.
 
2.             Termination.  During the term of this Agreement, the Executive
shall be entitled to the benefits provided in Section 3 unless such termination
is (A) because of the Executive's death, (B) by the Company for Cause or
Disability, or (C) by the Executive other than for Good Reason. The Company and
the Executive shall take all steps necessary (including with regard to any
post-termination services by the Executive) to ensure that any termination
described in this Section 2 constitutes a Separation from Service as defined in
subsection 2(f).
 
(a)            Disability.  Termination by the Company or the Executive of the
Executive’s employment based on “Disability” may occur in the event the
Executive has incurred or is afflicted with any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, and as a result, has
become eligible for and begun receiving income replacement benefits under the
terms of the Company’s long-term disability plan or policy as may be in effect
from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Cause. For purposes of this Agreement, “Cause” shall mean:
 
(i)          the willful and continued failure by the Executive (other than any
such failure resulting from (1) the Executive’s incapacity due to physical or
mental illness, (2) any such actual or anticipated failure after the issuance of
a Notice of Termination by the Executive for Good Reason or (3) the Company’s
active or passive obstruction of the performance of the Executive’s duties and
responsibilities) to perform substantially the duties and responsibilities of
the Executive’s position with the Company after a written demand for substantial
performance is delivered to the Executive by the Chief Executive Officer (the
“CEO”), which demand specifically identifies the manner in which the CEO
believes that the Executive has not substantially performed the duties or
responsibilities;
 
(ii)         the conviction of the Executive by a court of competent
jurisdiction for felony criminal conduct which, in the good faith opinion of the
Company, would impair the Executive’s ability to perform his or her duties or
impair the business reputation of the Company; or


(iii)        the willful engaging by the Executive in fraud or dishonesty that
is demonstrably and materially injurious to the Company, monetarily or
otherwise.


(c)            Good Reason.  The Executive shall be entitled to terminate his or
her employment for Good Reason; provided, however, that no such termination
under this Section  3(c) shall be effective unless: (A) the Executive provides
written notice to the Chief Executive Officer of the Company of the existence of
a condition specified in paragraphs (i) through (v) below within 90 days of the
initial existence of the condition; (B) the Company does not remedy such
condition within 30 days of the date of such notice; and (C) the Executive
terminates employment within 90 days following the last day of the remedial
period described above.  For purposes of this Agreement, “Good Reason” shall
mean, without the Executive's express written consent, any of the following:
 
(i)          the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s authority, duties or responsibilities with respect
to the Executive’s, or any action by the Company that results in a diminution in
such authority, duties or responsibilities (whether or not occurring solely as a
result of the Company’s ceasing to be a publicly traded entity);
 
(ii)         a material reduction in the Executive’s base salary;
 
(iii)        a material reduction in the budget over which the Executive retains
authority;
 
(iv)        a material change in the geographic location at which the Executive
must perform services for the Company; and
 
(v)         any material violation of this Agreement by the Company, including
but not limited to any purported termination of the Executive’s employment that
is not made pursuant to a Notice of Termination satisfying the requirements of
this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Notice of Termination.  Any purported termination of the
Executive's employment by the Company or by the Executive shall be communicated
by written Notice of Termination to the other party hereto in accordance with
Section 8.  For purposes of this Agreement, a “Notice of Termination” shall mean
a notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth the facts and circum­stances claimed
to provide a basis for termination of the Executive's employment.


(e)            Date of Termination.  For purposes of this Agreement, “Date of
Termination” shall mean the date specified in the Notice of Termination which
shall not be less than 10 nor more than 30 days, respectively, from the date
such Notice of Termination is given and on which occurs a Separation from
Service as defined in Section 2(f) below.


(f)             Separation from Service.  Separation from Service means the
Executive’s termination of employment (as defined in this subsection) from the
Company and its Affiliates. A Executive incurs a termination of employment that
constitutes a Separation from Service if the Executive and the Company
reasonably anticipate either than the Executive will not perform any additional
services after a certain date for the Company and any Affiliate (the “Company
Group”), or that the Executive’s level of bona fide services for the Company
Group will permanently decrease to no more than 20% of the average level of bona
fide services performed over the immediately preceding 36-month period. The
Executive does not incur a Separation from Service if on military leave, sick
leave, or other bona fide leave of absence if such leave does not exceed a
period of 6 months, or if longer, the period for which a statute or contract
provides the Executive with the right to reemployment with the Company Group,
provided that there is a reasonable expectation that the Executive will return
to perform further services. If an Executive’s leave exceeds 6 months but the
Executive is not entitled to reemployment under a statute or contract, the
Executive incurs a Separation from Service on the next day following the
expiration of 6 months. The service of the Executive as a director of the board
of any entity in the Company Group will not be considered in determining whether
the Executive has incurred a Separation from Service as an employee of the
Company Group. The Company will determine whether Executive has incurred a
Separation from Service based on the facts and circumstances and in accordance
with Treas. Reg. §1.409A-1(h)(1)(ii). For purposes of this subsection 3(h),
“Affiliate” means an entity that would be considered with the Company a single
employer under Sections 414(b) and (c) and 1563(a) of the Code, except that 50%
shall be substituted for the 80% each place it appears in  Sections 414(b) and
(c) and 1563(a) of the Code.
 
3.             Compensation Upon Termination.  Upon termination of the
Executive's employment (A) by the Company other than for Cause, Disability or
the Executive’s death or (B) by the Executive for Good Reason, the Executive
shall be entitled to the following benefits:


(a)            The Company shall pay the Executive, through the Date of
Termination, the Executive's base salary as in effect at the time the Notice of
Termination is given and any other form or type of compensation otherwise
payable for such period.
 
 
3

--------------------------------------------------------------------------------

 


(b)            Upon receipt of a release in a form acceptable to the Company
(the “Release”) executed by the Executive, the Company shall pay a severance
amount (the “Severance Benefit”) equal to the sum of:  (i) the annual base
salary as in effect immediately prior to the Date of Termination (without giving
effect to any reduction that would constitute Good Reason), plus (ii) the
annualized target bonus under the Executive Variable Compensation Plan  based on
the annual base pay salary as in effect immediately prior to the Date of
Termination, which Severance Benefit shall be divided and paid in equal
installments on each payroll pay date during the 12 month period beginning after
the Executive’s Date of Termination immediately following the rescission period
set forth in the Release.


(c)            The Executive shall be entitled to receive all benefits payable
to the Executive under the Company pension and welfare benefit plans or any
successor of such plan and any other plan or agreement relating to retirement
benefits which shall be in addition to, and not reduced by, any other amounts
payable to the Executive under this Section 3.


(d)            The Executive shall be entitled to exercise all rights and to
receive all benefits accruing to the Executive under any and all Company stock
purchase and stock option plans or programs, or any successor to any such plans
or programs, which shall be in addition to, and not reduced by, any other
amounts payable to the Executive under this Section 3.


The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 3 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 3 be
reduced by any compensation earned by the Executive as the result of employment
by another employer or by retirement benefits after the Date of Termination, or
otherwise.
 
4.             Forfeiture and Recapture of Severance Benefit.  Executive
acknowledges and agrees that the Company and its shareholders need to protect
themselves from Conduct Detrimental to the Company and the provisions of this
Section are designed to protect the Company and its shareholders from Conduct
Detrimental to the Company.
 
(a)           The Company shall have no obligation to pay Executive the
Severance Benefit pursuant to Section 3(b) and Executive agrees to repay any
portion of such Severance Benefit previously paid, if the Company establishes,
by a preponderance of the evidence, that Executive engaged in Conduct
Detrimental to the Company during the Employment Period or during the two-year
period following the termination of Executive’s employment.
 
(b)           “Conduct Detrimental to the Company,” as used in this Section,
means:
 
 
4

--------------------------------------------------------------------------------

 
 
(i)          conduct that results in the Executive’s termination for Cause as
defined in Section 3(c) (or that would have resulted in termination for Cause if
known by the Company prior to the termination of Executive’s employment);
 
(ii)         Executive engages in conduct in violation of the MTS Employee
Agreements document between the Executive and the Company;
 
(iii)        Executive violates the provisions of Section 5 of this Agreement;
or
 
(iv)       The Company’s financial statements are required to be restated
resulting from errors, omissions or fraud by the Executive during his Term of
Employment.


(c)            Notwithstanding the above, the Company shall offset against any
Severance Benefit due and owing to the Executive any incentive compensation paid
to the Executive by the Company that the Executive is required by law or the
terms of any incentive compensation plan or agreement, to repay to the Company
as a result of any material misstatement of the Company’s financial statement or
for any other reason, regardless of the Executive’s culpability.
 
5.             Noncompetition.  The Executive agrees that, as a condition of
receiving any Severance Benefits under this Agreement, the Executive will not
render services directly or indirectly to any competing organization, wherever
located, for a period of one year following the Date of Termination, in
connection with the design, implementation, development, manufacture, marketing,
sale, merchandising, leasing, servicing or promotion of any “Conflicting
Product” which as used herein means any product, process, system or service of
any person, firm, corporation, organization other than the Company, in existence
or under development, which is the same as or similar to or competes with, or
has a usage allied to, a product, process, system, or service produced,
developed, or used by the Company.
 
6.              Binding Agreement.  This Agreement shall inure to the benefit of
and be enforceable by the Executive's personal or legal representatives,
successors, heirs, and designated beneficiaries.  If the Executive should die
while before all Severance Benefit have been paid, any payments then remaining
shall cease and no further payments shall be due under this Agreement.
 
7.              Remedies.  In addition to any other remedies available at law or
under the terms of this Agreement, the Company will be entitled to obtain
injunctive or other equitable relief to restrain any breach or threatened breach
or otherwise to specifically enforce the provisions of this Agreement, in
particular, Section 5, it being agreed that money damages alone would be an
inadequate remedy for such breach. The rights and remedies of the Company under
this Agreement are cumulative and not alternative. If the Company Bank brings a
claim against the Executive under this Section, the non-prevailing party shall
reimburse the prevailing party for its reasonable attorney’s fees and costs
 
8.             Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the last known residence address of the Executive or in the case of
the Company, to its CEO, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
 
 
5

--------------------------------------------------------------------------------

 
 
9.             Non-application of Section 409A of the Code.   It is the intent
of the Company and the Executive that this Agreement satisfy those requirements
of Section 409A of the Code to constitute a “separation pay plan” to exempt the
payments hereunder from the definition of a “nonqualified deferred compensation
plan” under Section 409A of the Code, and the Agreement shall be so administered
and interpreted in manner consistent with, and that gives effect to, such
intention. The Company shall have the authority, without the consent of the
Executive to amend such provision to maintain to maximum extent practicable the
intent that this Agreement remains exempt from the requirements applicable to a
“nonqualified deferred compensation plan” under Section 409A of the Code and
regulations and other guidance promulgated thereunder.
 
10.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modifica­tion or discharge is agreed to
in writing and signed by the parties.  No waiver by either party hereto at any
time of any breach by the other party to this Agreement of, or compliance with,
any condition or provision of this Agreement to be performed by such other-party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or similar time.  No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.  The validity, interpretation, construc­tion and performance of this
Agreement shall be governed by the laws of the State of Minnesota.
 
11.            Validity.  The invalidity or unenforceability or any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


IN WITNESS WHEREOF, the undersigned officer, on behalf of MTS Systems
Corporation, and the Executive have hereunto set their hands as of the date
first above written.
 

  MTS SYSTEMS CORPORATION                
 
By
      Its Interim CEO                     EXECUTIVE:              

 
 
6

--------------------------------------------------------------------------------